726 N.W.2d 40 (2007)
Nathan R. OPHOFF, Plaintiff-Appellant,
v.
HOME DEPOT, assumed name for Home Depot USA, Inc., and James Hardie Building Products, Inc., Defendants, Third-Party Plaintiffs-Appellees, and
Riverside Exteriors, L.L.C., Third-Party Defendant.
Docket No. 132383, COA No. 267921.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the September 26, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.